COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 DONALD SHADRACK BARRETT,                       §            No. 08-14-00039-CR

                     Appellant,                 §              Appeal from the

 v.                                             §         County Criminal Court No. 7

 THE STATE OF TEXAS,                            §           of Dallas County, Texas

                     State.                     §             (TC# M1346036H)

                                           §
                                         ORDER

       The Court GRANTS Trashuna R. Salaam’s fourth request for an extension of time within

which to file the Reporter’s Record until May 23, 2014.     NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Trashuna R. Sallam, Official Court Reporter for County

Criminal Court No. 7 for Dallas County, Texas, prepare the Reporter’s Record and forward the

same to this Court on or before May 23, 2014.

       IT IS SO ORDERED this 21st day of May, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.